Title: To James Madison from John Browne Cutting, 10 December 1801
From: Cutting, John Browne
To: Madison, James


Dear SirAntigua 10 Decr. 1801
I hope You will pardon the liberty I take, not only of inclosing to your care a letter for the President but in requesting that You woud be pleasd to say for me to him—that it was written immediately after the account of his election reachd the West Indias: but that subsequent confinement from sickness intercepted my purpose of forwarding it at that time.
I have but lately been apprizd of Your appointment to the situation of Secretary of State. I embrace this occasion, less to congratulate You than our Country on an event so likely to advance some of her most precious interests; as well as to retrieve that portion of renown for cool reasoning, temperate discussion and dignified demeanor which was lost for the United States by a Gentleman that Mr Adams found it expedient to dismiss from office. The intimacy with which you honord me, during a short period prior to your retirement from Congress authorizes me to rejoice, if the virtues and talents which I then witness’d are henceforth to be employd in a public sphere in some degree commensurate to their extent and variety.
The humility of my own pretensions has been so depress’d by the reception of the public service perform’d by me for our impressd seamen in London during the year 1790 and the consequences of that effort have so crippled and crush’d me; that I am stunnd and discourag’d. Otherwise I might fairly appeal, to the conviction that was fasten’d on Your own mind by a perusal of my case; and I might with chearfulness and confidence ask for some alleviation of my grievances—however late or inadequate.
But at present the sudden consummation of peace in Europe, compels me in pursuance of a written Contract to embark for London immediately; where if there be aught in which I can be useful to You Sir, or to the President, a line directed to the care of G. W. Erving Esqr. Consul of the United States for that Metropolis will find me in the month of February next. I have the honor to be with true respect & perfect esteem Dear Sir, Your Friend & Obedt: Servt:
John Browne Cutting
 

   RC (DLC).


   The enclosed 20 Apr. 1801 letter from Cutting to Jefferson was docketed by Jefferson as received 19 Jan. 1802 (DLC: Jefferson Papers).


   Cutting referred to Timothy Pickering.


   Cutting had met with JM in 1796 over his continuing efforts to secure payment for expenses he claimed to have incurred in obtaining the release of 947 impressed American seamen in 1790. Pickering concluded in 1799 that the greater part of the claims was a “fiction—and a very absurd one” (Cutting to JM, 26 Jan., ca. 5 Feb., and 6 Feb. 1796, PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 16:205–6 and n. 1, 213, 214; Letter from the Secretary of State, Accompanying His Report on the Claim of John Brown Cutting [Philadelphia, 1799; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 36531], p. 23).

